EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER In connection with the Annual Report of P.A.M. Transportation Services, Inc. (the "Company") on Form 10-K for the period ending December 31, 2009, (the "Report") as filed with the Securities and Exchange Commission, each of the undersigned hereby certifies that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. P.A.M. TRANSPORTATION SERVICES, INC. Dated: March 15, 2010 By: /s/ Daniel H. Cushman DANIEL H. CUSHMAN President and Chief Executive Officer (principal executive officer) Dated: March 15, 2010 By: /s/ Larry J. Goddard LARRY J. GODDARD Vice President-Finance, Chief Financial Officer, Secretary and Treasurer (principal accounting and financial officer)
